                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                          Plaintiff,                                        8:13CR314

         vs.
                                                                ORDER ON APPEARANCE FOR
ANISHA MARTINEZ,                                              SUPERVISED RELEASE VIOLATION

                          Defendant.


         The defendant appeared before the Court on July 12, 2019 regarding the Petition for Offender
Under Supervision [269]. Michael Hansen represented the defendant. Kimberly Bunjer represented
the government. The defendant was advised of the alleged violations of supervised release, right to
retain or appointment of counsel, and any right to a preliminary hearing in accordance with Federal
Rule of Criminal Procedure 32.1(a)(3).
         The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to
believe the defendant violated the terms of supervised release and the defendant should be held to
answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear
personally for a final dispositional hearing before Senior U.S. District Judge Laurie Smith Camp in
Courtroom No. 2, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at
9:30 a.m. on September 5, 2019.
         The government moved for detention based upon risk of danger. The defendant requested a
detention hearing which was held. The court finds that the defendant failed to meet his burden to
establish by clear and convincing evidence that he will not pose a danger to any other person or to the
community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion for
detention is granted as to risk of danger and the defendant shall be detained until further order of the
Court.
         The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable opportunity
for private consultation with defense counsel. Upon order of a United States court or upon request of
an attorney for the government, the person in charge of the corrections facility shall deliver the
defendant to the United States Marshal for an appearance in connection with a court proceeding.


         IT IS SO ORDERED.


         Dated this 12th day of July, 2019.

                                                         BY THE COURT:

                                                         s/ Susan M. Bazis
                                                         United States Magistrate Judge
